UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-7189


JOSEPH HUGO GIBBS,

                 Plaintiff – Appellant,

          v.

JON E. OZMINT, as the Director of SCDC, et al.; RESPONDEAT
SUPERIOR,

                 Defendants – Appellees.




Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:08-cv-03955-PMD)


Submitted:    March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Hugo    Gibbs, Appellant Pro Se.       James M. Davis, Jr.,
DAVIDSON &     LINDEMANN, PA, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Hugo Gibbs appeals the district court’s orders

accepting     the   recommendations       of   the   magistrate     judge    and

denying Gibbs’ motion to remand to state court and dismissing

Gibbs’ 42 U.S.C. § 1983 (2006) complaint.                  Additionally, Gibbs

appeals the district court’s margin order denying his motion for

rehearing, but granting in part his motion to amend judgment to

reflect   dismissal    without   prejudice.          We    have   reviewed   the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                 Gibbs v. Ozmint, No.

3:08-cv-03955-PMD (D.S.C. Aug. 5, 2009; July 26, 2010; filed

Aug. 5, 2010 & entered Aug. 6, 2010).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2